 408
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
358 NLRB No. 50
 
Communications Workers 
o
f America, Local 
13000, 
AFL

CIO
 
and
 
Pamela Tronsor.  
Case
 
04

CA

038123
 
June 1, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND
 
B
LOCK
 
On December 16, 2011,
 
Administrative Law Judge J
o-
el P. Biblowitz issued the attached decision.  The R
e-
spondent filed exceptions and a supporting brief.  The 
Acting General Counsel filed an answering brief.        
 
The National Labor Relations Board has delegated its 
authority 
in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge

s rulings, findings,
1
 
and conclusions and 
to adopt the recommended Order as modified 
and set 
forth in full below.
2
  
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Communications Workers of America, L
o-
                                        
   
 
1
 
The Respondent argues that the Charging Party, employee Pamela 
Tronsor, was not engaged in concerted activity when she sought new
s-
paper coverage of a separate Board proceeding against the Respon
d-
ent

a proceeding based on a charge filed by the CWA Staff Uni
on, of 
which Tronsor was both a member and an officer.  We find no merit to 
this argument.  Tronsor was attempting to assist her union, and thus by 
definition she was engaged in concerted activity.  See 
Tradesmen I
n-
ternational, 
332 NLRB 1158, 1159 (2000), enf. denied on other 
grounds 275 F.3d 1137 (D.C. Cir. 2002)
.  In any event, the April 5, 
2011 letter and the May 4, 2011 email sent by James Gardler, the R
e-

believed
 
that 
Trons
or was assisting the CWA Staff Union at the expense of the R
e-

against Tronsor were unlawful.  See 
Earthgrains Co.
, 351 NLRB 733, 
738 (2007) (the Act is violated where the respondent ac
ts on the belief 
that the employee has engaged in union activity, even if the employee 
has not done so).
 

May 4 email were employees or officers of the Respondent or other 
local unions.  In
 
fact, some of the recipients were employed by Co
m-
munications Workers of America, District 13 (now District 2
-
13).  We 
correct this error, which does not affect our analysis.
 
Member Hayes agrees with his colleagues that the Respondent vi
o-
lated Sec. 8(a)(1)
 
by sending an email on May 4, 2011, notifying e
m-
ployees that it was attempting to have the Charging Party terminated.  

the Respondent also violated Sec. 8(a)(1) by sending a letter requ
esting 
the Charging Party be terminated on April 5, 2011, inasmuch as he 
believes that such a finding would be cumulative and would not mater
i-
ally affect the remedy.
 
2
 

new notice to conform to 

to provide for the posting of the notice in accord with 
J. Picini Floo
r-
ing
, 356 NLRB 
11
 
(2010).  For the reasons stated in his dissenting 
opinion in 
J. Picini Flooring
, Member Hayes would not require ele
c-
tronic di
stribution of the notice.
 
cal 13000, AFL

CIO, Philadelphia, Pennsylvania, its 
officers, agents, successors, and assigns, shall 
 
1. Cease and des
ist from
 
(a) Attempting to cause District 2

13, Communic
a-
tions Workers of America, AFL

CIO, or any other e
m-
ployer, to discharge or otherwise discriminate against 
Pamela Tronsor, or any other employee, in retaliation for 
their protected concerted activities
.  
 
(b) Notifying other employees that it attempted to 
cause Tronsor

s discharge, or any other employee

s di
s-
charge, because of their protected concerted activities. 
 
(c) In any like or related manner interfering with, r
e-
straining, or coercing employees in
 
the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) Notify District 2

13, and each recipient of James 
Gardler

s May 4, 2011 email, in writing, th
at it has no 
objection to Tronsor

s continued employment with Di
s-
trict 2

13 or to Tronsor working on projects involving 
the Respondent. 
 
(b) Within 14 days after service by the Region, post in 
its facility in Philadelphia, Pennsylvania copies of the 
attach
ed notice marked 

Appendix.

3
  
Copies of the n
o-
tice, on forms provided by the Regional Director for R
e-
gion 4, after being signed by the Respondent

s autho
r-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in cons
picuous 
places, including all places where notices to employees 
are customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 
site, and/or oth
er electronic means, if the Respondent 
customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-
ent to ensure that the notices are not altered, defaced, or 
covered by any other material.  If the Respondent h
as 
gone out of business or closed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-
rent employees and former employees employed by the 
Respondent at any time since April
 
5, 2011.
 
(c) Within 14 days after service by the Region, mail 
copies of the attached notice marked 

Appendix,

 
at its 
own expense, to each recipient of Gardler

s May 4 email.  
 
(d) Within 21 days after service by the Region, file 
with the Regional Directo
r for Region 4 a sworn certif
i-
                                        
   
 
3
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United States 
Court of Appeals Enforcing an Order of the 

 
 409
 
COMMUNICATIONS WORKE
RS LOCAL 
13000
 
 
 
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated the National Labor Relations Act and has ordered us to 
post and abide by this notice.
 
 
FEDERAL LAW GIVES YOU THE RIGHT TO
 
 
Form, join, or assist a unio
n
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
attempt to cause District 2

13, Comm
u-
nications Workers of A
merica, AFL

CIO, or any other 
employer, to discharge or otherwise discriminate against 
employees because they appear at a Board proceeding to 
testify in response to a subpoena, attempt to publicize a 
Board proceeding, or engage in any other protected co
n-
ce
rted activities. 
 
W
E WILL NOT
 
notify you that we are attempting to have 
another employee discharged, or otherwise discriminated 
against, because he appeared at a Board proceeding to 
testify in response to a subpoena, attempted to publicize 
a Board 
proceeding, or engaged in any other protected 
concerted activities.    
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL 
notify District 2

13, and each recipient of 
James 
Gardler

s May 4, 2011 email, that we have no 
objection to 
Pamela 
Tronsor

s continued employment 
with District 2

13 or to Tronsor working on our projects.
 
 
C
OMMUNICATIONS 
W
ORKERS OF 
A
MERICA 
L
OCAL 
13000
,
 
AFL

CIO
 
Patricia Garber, Esq., 
for the General 
Counsel.
 
Richard Markowitz, Esq. 
(
Markowitz & Richman
), 
c
ounsel for 
the Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
J
OEL 
P.
 
B
IBLOWITZ
, Administrative Law Judge. This case 
was heard by me in Philadelphia, Pennsylvania, on October 24, 
2011.
1
  
The complaint herein, which issued on August 31, and 
was based on an unfair labor practice charge that was filed by 
Pamela Tronsor, an individual, on May 11, alleges that by letter 
dated April 5, and by email dated May 4, James Gardler, the 
president of 
Communications Workers of America, Local 
13000, AFL

CIO (Respondent), attempted to cause Commun
i-

employer, to discharge or otherwise discriminate against her 
because she was participating in a
 
Board proceeding involving 
the Respondent, and because Respondent believed that she was 
seeking to publicize the proceeding, and told the recipients of 
the email, including some employees of the union, that it was 
attempting to do so.  Respondent defends 
that Tronsor is not 
employed by the Respondent, and that while Gardler did write 
the letter and email in question, they did not contain any r
e-
quest that District 13 take any action against Tronsor.
2
 
I
.
 
COMMERCE ALLEGATION
 
The Respondent is a labor organiza
tion representing emplo
y-
ees in bargaining with employers, and has been an unincorp
o-
rated association with its principal office and place of business 
in Philadelphia, Pennsylvania.
 
 
During the past year, it received 
gross revenues in excess of $500,000 from
 
Communications 
Workers of America, AFL

CIO, in Washington, D.C., which 
revenues are derived from membership dues collected by e
m-
ployers employing members of the Respondent and these dues 
were remitted by these employers to the Communications 
Workers of Am
erica. Respondent admits, and I find, that it is 
an employer engaged in commerce within the meaning of Se
c-
tion 2(2), (6), and (7) of the Act. 
 
II
.
 
THE FACTS
 
A. Background
 
Tronsor has been employed as an organizing coordinator for 
8
 
years by District 13 (wh
ich became District 2

13 in July), 
encompassing approximately 
70
 
CWA locals, including the 
Respondent, within the States of Pennsylvania and Delaware. 
The staff representatives of District 13 service these constituent 
locals of District 13.  As the organiz
ing coordinator for District 
13, Tronsor reports to the vice president, Ed Mooney, assistant 
to the 
 
vice 
 
president,
 
 
Jim 
 
Byrne,
 
 
the 
 
administrative director, 
 
                                        
   
 
1
 
Unless indicated otherwise, all dates referred to herein relate to the 
year 2011.
 
2
 

transcript is hereby granted.
 
 410
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
Marge Krueger and the international staff representatives. Her 
principal responsibility rela
tes to organizing the unorganized, 
and evaluating leads to determine if they can be developed into 
a successful organizing campaign. This includes drawing up the 
plans as well as the campaign budget and the campaign mater
i-
als, and training organizing commi
ttees and volunteers to work 
on the campaigns.
 
 
She has frequently performed work for the 
Respondent, which is the largest local of District 13, planning 
and working on organizing campaigns. 
 
There is a CWA Staff 
Union, which represents the CWA staff emplo
yees as well as 
the staff of the Pennsylvania AFL

CIO, and she was an officer 
of the union for a year and a half, ending in August. 
 

 
In October 2010
,
 
the CWA Staff Union filed an unfair labor 
practice charge against the Responde
nt alleging that Harry 
Arnold, a local organizer for the Respondent, was terminated 
unlawfully, and Tronsor was subpoenaed to testify at the hea
r-
ing by 
c
ounsel for the General Counsel
.
3
 
 
At the conclusion of 
the first day of hearing on February 28, prior t
o Tronsor testif
y-
ing, the judge spoke to the parties and encouraged them to se
t-
tle the matter rather than going ahead with the hearing, and the 
parties agreed that they would attempt to settle the case prior to 
the resumption of the hearing the following d
ay. 
 
The parties 
did settle the case on the following day, and Tronsor did not 
have to testify. 
 

 

the hearing, Tronsor called William Ross, executive di
rector of 
Local 38010, the Newspaper Guild Division of the CWA. 
 
She 
testified that she told him that she had been subpoenaed to a
p-

how it might be reported in the press . . . and that it might . . . 
damage the labor movement in general and CWA in partic
u-
lar
.

 

the Respondent and that she was fearful for her job based on 
the outcome of the case. 
 
She also said that Arnold had said that 
he had co
ntacted the press, and Tronsor was concerned that 
members of the press would be at the hearing.
 
 
Ross said that 

anything that he could do. 
 
She repeated that she was concerned 
                                        
   
 
3
 
There was a conflict in the testimony of Tronsor, Gardler, and Jeff 

they attended on February 14, where Gardler asked Tronsor if she was 
subpoenaed by counsel for the General Counsel to te
stify at the hearing.  
Tronsor testified that she told him that she was not sure that was som
e-
thing she could talk to him about; Gardler and Reamer testified that she 
said that she had not been subpoenaed.  There was also a conflict in the 
testimony of Tro
nsor and Ross involving their February 28 telephone 
call. Ross testified that Tronsor asked him about his relationship with 
Mooney, and that she had heard that they did not get along.  Tronsor 
testified that this subject was not discussed in that conversat
ion.  As I 
find the testimony regarding the February 14 discussion about the 

relationship with Mooney irrelevant to the ultimate issue herein, it will 
not be discussed further.
 
about her job based
 
on the outcome of the hearing and did not 
want the press to show up at the hearing, as it could do damage 
to the CWA and the labor movement in general. 
 
Ross testified that he received a telephone call from Tronsor 
on the evening of February 28. 
 
She aske
d if he was aware of 

it. She told him briefly about the case and that she had been 
subpoenaed to testify by the Labor Board.
 
 
She then asked him 
if he knew whether Jane VonBergen, a reporter fo
r the Phil
a-
delphia Inquirer, would be covering the hearing and he said that 

asked if I could have Jane cover the hearing. And I said I did 
not handle the editorial decisions at the newspaper, I 
represent 

i-
fied, to just tell the truth, wished her luck and hung up. A few 
days later he wrote a letter to Mooney regarding the call. 
 
The 
letter, dated March 4, states, inter alia:
 
 
Just wa
nted to recap the disturbing phone call I received on 
Monday evening February 28th from Pam Tronsor.
 
 
Pam called to ask if I was aware of the firing of an organizer 
and NLRB complaint filed against Local 13000. I said I was 
not aware. She asked if I knew i
f one of my members Jane 
VonBergen a business reporter at the Philadelphia Inquirer 

get into any news coverage decisions
. . . . 
She told me she was 
subpoenaed to testify on Tuesday, and I wish
ed her luck. 
 
 
Gardler testified that in about mid
-
March Mooney told him 
about the letter that he received from Ross and Gardler a
r-
ranged to meet with Ross to learn more about the February 28 
telephone call. 
 
Ross told Gardler that Tronsor first asked him 
if 
he was aware of the Board hearing relating to Arnold that was 

 
She then asked him if he knew VonBergen and could he have 
someone cover the Labor Board hearing. 
 
He replied that he did 
not a
ssign reporters to cover particular cases, that was not his 

him in that regard. Gardler told Ross that he was shocked that 
Tronsor would attempt to have someone cover a hearing that 
could emba
rrass the union and hamper it in organizing drives. 
 

 
On April 5, Gardler wrote to Mooney:
 
 
This letter is being sent on behalf of CWA Local 13000 pe
r-
taining to the conduct of the District 13 Organizer, Pam Tro
n-
sor. Our local has 
always been one of the strongest supporters 
and participants in all facets of organizing in the CWA, but 

c-
tions pertaining to recent Labor Board charges filed against 
our local to go unaddressed. 
 
It 
was quite disturbing on the 
day of the hearing to see your organizer appear on behalf of 
the charging party since it is crystal clear that our local had 
not violated the law.
 
 
It is also disturbing when you put it in 
perspective what the ramifications this
 
charge would have had 
if by some small chance this charge was upheld.
 
 
The organi
z-
ing program of not only Local 13000 and District 13, but of 
 411
 
COMMUNICATIONS WORKE
RS LOCAL 
13000
 
 
 
the entire CWA as a whole would have been damaged. But as 
you may be aware her actions following the first day of
 
hea
r-
ings on the evening of February 28th are what are most appa
l-
ling regarding this charge and cannot be tolerated. 
 
 
Following a conditionally approved withdrawal of the charge 
that absolved the local of any wrongdoing, we became aware 
of a phone call th
at was placed after the initial day of hearings 
to Bill Ross, Executive Director of TNG
-
CWA Local 10. 
 
Apparently District Organizer Tronsor contacted Mr. Ross in 
an attempt to get this hearing publicized through the local 
media. She asked Mr. Ross if he h
ad heard about the Labor 
Board hearing against Local 13000 and that she was testifying 
in a hearing against Local 13000.
 
 
Mr. Ross explained that 
District Organizer Tronsor advised him that she felt they 
should have someone covering this story for the medi
a. 
 
Mr. 
Ross said that he advised District Organizer Tronsor that he 
does not assign reporters to stories. 
 
Mr. Ross and I went on to 
discuss the mutual respect both of our locals have for one a
n-

s-
su
es, which is why he was so surprised to be receiving this 
call from District Organizer Tronsor
.
 
 
. . . .
 
 
It is beyond comprehension to think that this person is not o
n-
ly on staff for District 13 but responsible for the same organi
z-
ing activities she sough
t to jeopardize. Her actions demo
n-
strate contempt for the Local that provides more man hours 
and voluntary support for organizing than any other local 
within District 13. This local assisted in performing her job 
responsibilities even when she was nowhere 
to be found. 
There is no place for this type of behavior in District 13 or a
n-
ywhere in the CWA.
 
 
As you can clearly understand this Local has no interest in 
working with someone that would put the CWA and more 

d appreciate 
any and all steps necessary to remove this person from any 
dealings with the members of this union. She clearly cannot 
be trusted and without a doubt she is not deserving of a pos
i-
tion on staff at District 13 or anywhere else within the CWA.
 
 
On May 2, Tronsor sent an email to Gardler, with a copy to 
Mooney, asking for information to assist the union in an orga
n-
izing drive. 
 
In a response dated May 
4
, by email to Tronsor, 
Mooney, and Krueger, as well as about 
16
 
other individuals
4
 
employed by t
he Respondent or other locals of the Communic
a-
tions Workers of America within District 13, with the April 5 
letter attached, Gardler wrote:
 
 
Pam, maybe you misunderstood the letter that Local 13000 
provided to VP Mooney concerning your blatant attack on 
Lo
cal 13000. 
 
As I stated in that letter, you are not deserving 
of a staff position or any position within the CWA. 
 
This L
o-
                                        
   
 
4
 
These indiv
iduals include union presidents, vice presidents, exec
u-
tive vice presidents, assistant to the vice president, secretary treasurer, 
executive secretary treasurer, administrative director, staff represent
a-
tives, and an organizer.
 
cal and our members will not work with you on any level. 
 
You have no respect for organizing, no respect for the pos
i-
tion you hold 
within the District and no respect for the CWA. 
The fact that you still hold a staff position at the District is di
s-
turbing. Attached as an FYI is the letter that was sent to VP 
Mooney to remind you of your stupidity. 
 
I have also CC se
v-
eral others pertain
ing to the issue so they can understand and 
protect themselves from future attacks. 
 
This Local is commi
t-
ted to organizing and will do any and everything necessary to 
succeed. 
 
It just WILL NOT be with YOU.
 
 
Gardler testified that he has no supervisory aut
hority over 
Tronsor and has no authority or control over her employment, 
nor does he have any vote in determining whether her emplo
y-
ment with District 13 should be continued. 
 
He testified further 

arge. 
 
Rather, he was expressing that although the Respondent would 
continue its organizing campaigns, because of her actions, they 
would not do so with her. 
 
III
.
 
ANALYSIS
 
The only credibility determination relevant to the ultimate 
determination herein is
 
the conflict in the testimony of Tronsor 

evening of February 28. 
 
Tronsor testified that she told Ross 
that she was fearful that publicity about the Board hearing 
could damage the CWA and the uni
on movement generally, 


 
 
Ross testified that Tronsor asked him if he could 
have VonBergen cover the hearing, and he told her that he 
could not control the assignment of reporters.
 
 
This is a difficult 
credibility determination because both Tronsor and Ross a
p-
peared to be testifying in an honest and truthful manner. 
 
Ho
w-
ever, I note that the letter that Ross wrote to Mooney 
4
 
days 
later, telling him about the conversation with Tronsor
, does not 
specifically mention her request to have VonBergen cover the 

m-
bers Jane VonBergen a business reporter at the Philadelphia 

Th


 
 
On the 
other hand, there was no clear reason for Tronsor to call Ross. 
 
As neither VonBergen nor any other reporter was at the Board 
offi
ce for the opening of the hearing on February 28, there was 
no reason to expect that anybody would be there the following 
day. 
 
Therefore, there appeared to be no reason for Tronsor to 
call Ross to tell VonBergen not to come to the hearing.
 
 
I ther
e-
fore cr

him if he could have VonBergen cover the hearing. 
 
There are two separate violations alleged herein: that Gar
d-
ler, by his April 5 letter to Mooney, attempted to cause District 
13 to discharge or otherw
ise discriminate against Tronsor b
e-
cause of her protected concerted activity of appearing at, and 
attempting to publicize, the Board proceeding, and that the May 
4 email to Tronsor, Mooney, Krueger
,
 
and numerous executives 
and employees of the Respondent a
nd other locals of the inte
r-
national union told them that the Respondent was attempting to 
 412
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
cause District 13 to discharge or otherwise discriminate against 
her because of these protected concerted activities.
 
 
It is obv
i-
ous that an attempt to publicize a B
oard proceeding constitutes 
protected concerted activity, even when it could cause harm to 

against an employee in retaliation for assisting the Board in an 
unfair labor practice or a representation
 
case violates Section 
8(a)(1) of the Act.
 
 
In 

rants
 
v. NLRB
, 461 
U.S. 731, 740 (1983), the Court stated that the rights secured by 

s 
processes

without fear of restraint, coe
rcion, discrimination, 

Allied Aviation 
Service Co. of New Jersey, 
248 NLRB 229, 231 (1980); 
A
n-
heuser
-
Busch, Inc.,
 
337 NLRB 3, 15 (2001); 
 
and 
Management 
Consulting, Inc.
 
(Mancon)
, 349 NLRB 249 (2007).  I ther
efore 
find that Tronsor was engaged in protected concerted activities 
by appearing at the Board hearing on behalf of Arnold on Fe
b-
ruary 28
,
 
and by calling Ross on February 28 and asking him to 
have VonBergen cover the Board hearing. The issues herein are 
w




she 
not be assigned to work for the Respondent, and whether 
his May 4 email sent to numerous union employees, with the 
April 5 letter attached, tended to chill their Section 7 rights, in 
violation of Section 8(a)(1) of the Act.  
 
Initially
,
 
I note that the Res

m-
ployer, there is no allegation that the Respondent is a joint e
m-

evidence that Gardler or the Respondent has any authority to 

 
In fact, 
6 months after Gardler 
wrote his letter to Mooney, Tronsor was still employed by Di
s-
trict 13. 
 
However, that does not dispose of this matter.
 
 
The 
principal allegation is that the Respondent 
attempted
 
to cause 
District 13 to discharge, or otherwise discrim
inate against, 
Tronsor. This allegation does not require that the alleged 
wrongdoer, herein the Respondent, have an employer
-
employee 
relationship with Tronsor, and neither does the Act, which, in 

limited 
to the employees of a particular employer, unless the Act e
x-

 
The Board, in discussing this issue in 
New York New York Hotel & Casino
, 356 NLRB 
907, 911
 
(2011), stated:
 
 

make clear 

m-
ployers can constitute an unfair labor practice. 
 
The prohib
i-
tion at issue in this case, contained in Section 8(a)(1), provides 

erfere 
with, restrain, or coerce employees in the exercise of the 

 
The prohibition is not limited 
to interference with the rights of 
his 
employees.
 
 
. . . .
 
 
[
T
]
he Board as well as the courts have
 
held in a wide variety 

may violate Section 8(a) not only with respect to its own e
m-
ployees but also by actions affecting employees who do not 
stand in such an immediate employer/employee relation

 
 
See also 
Hacienda de Salud
-
Espanola
, 317 NLRB 962 (1995), 
where the Board found that an employer violated Section 
8(a)(1) of the Act when it told another employer that it could 
not employ an employee, whom it had discharged for engaging 
in protecte
d concerted activities, to work on its premises. 
 


behalf of Arnold at the Board hearing and ends by saying that 

ll to Ross on the evening of February 28, 


 
 
The last two paragraphs contain the strongest 
statements:
 
 
It is beyond comprehension to think that this person is not o
n-
ly on staff for D
istrict 13 but responsible for the same organi
z-
ing activities she sought to jeopardize. 
 
Her actions demo
n-
strate contempt for the Local that provides more man hours 
and voluntary support for organizing than any other local 
within District 13. 
 
This local a
ssisted in performing her job 
responsibilities even when he was nowhere to be found. 
 
There is no place for this type of behavior in District 13 or a
n-
ywhere in the CWA.
 
 
As you can clearly understand this Local has no interest in 
working with someone that 
would put the CWA and more 

 
 
We would appreciate 
any and all steps necessary to remove this person from any 
dealings with the members of this union. 
 
She clearly cannot 
be trusted and without a doubt she is not deservi
ng of a pos
i-
tion on staff at District 13 or anywhere else within the CWA.
 
 
Further, in his May 
4
 
email to Tronsor, with copies to Mooney, 
Krueger
,
 
and about 
15
 
others in the 
U
nion, some executives, 

 
d
e-
serving of a staff position or any position within the CWA. 
 
This local and our members will not work with you on any 
level. . . . The fact that you still hold a staff position at the Di
s-

 
The letter and email clearly constitute an a
ttempt by Gardler 
to have District 13 discharge Tronsor. 
 
This is established by 

(her protected concerted activities) in District 13 or anywhere 

aff position or 

 
I therefore find that by writin
g 
this April 5 letter to Mooney
 
the Respondent violated Sec
tion 
8(a)(1) of the Act.  
I further find that this letter and email could 
clearly chill the employees who received the 
email in the exe
r-
cise of their Section 7 rights, and that by sending the letter and 
email to employees of the union, the Respondent further viola
t-
ed Section 8(a)(1) of the Act. 
 
C
ONCLUSIONS OF 
L
AW
 
1. The Respondent is an employer engaged in commerce 
within
 
the meaning of Section 2(2), (6), and (7) of the Act.
 
 413
 
COMMUNICATIONS WORKE
RS LOCAL 
13000
 
 
 
2. The Respondent violated Section 8(a)(1) of the Act by 
sending a letter dated April 5 to District 13 attempting to cause 

s-
criminate agains
t her, and by sending that letter, together with a 
May 4 email, to union employees, reiterating its desire that 
Tronsor be discharged, Respondent further violated Section 
8(a)(1) of the Act. 
 
T
HE 
R
EMEDY
 
Having found that the Respondent engaged in certain u
nfair 
labor practices, I shall recommend that it be ordered to cease 
and desist therefrom and that it be ordered to take certain a
f-
firmative action designed to effectuate the policies of the Act. 
With respect to the latter, I order that Gardler write a let
ter to 
District 13, with copies to all those who received his May 
4
 

employment with District 13, nor does he object to Tronsor 
working on projects with the Respondent. 
 
In addition to pos
t-
ing t
he traditional Board 
n
otice at its facilities, the Respondent 
shall mail a copy of the 
n
otice to all those who received Gar
d-

 
[R
ecommended Order omitted from publication.]
 
 
